Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner holding claimant ineligible to receive benefits on the ground that she was unavailable for employment. The board found that claimant continually made the same job contacts and sought employment in the clerical and administrative fields although her experience in these fields was extremely limited. It was the board’s conclusion that claimant’s job search was not active and diligent, and thus found her to be unavailable for employment. There is substantial evidence in the record to support these findings and we must, therefore, affirm. Decision affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Kane and Mahoney, JJ., concur.